Citation Nr: 1137934	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.  

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea as secondary to service-connected disability.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.  

6.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with depression.  

7.  Entitlement to an initial evaluation in excess of 0 percent for C6-7 radiculopathy of the left upper extremity.  

8.  Entitlement to an initial evaluation in excess of 0 percent for musculocutaneous neuropathy of the right upper extremity.  

9.  Entitlement to an initial evaluation in excess of 0 percent for radiculopathy of the right lower extremity.  

10.  Entitlement to an initial evaluation in excess of 0 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2009.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Lincoln, Nebraska, VA Regional Office (RO). 


The Board notes that the issue certified to the Board in regard to a sleep disorder was one of entitlement to service connection for sleep apnea.  In consideration of the evidence and of Clemons v. Shinseki, the Board has characterized the Veteran's claim in that regard as is reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was afforded a hearing before a decision review officer at the RO in March 2010.  In addition, he testified before the undersigned Veterans Law Judge via video hearing in October 2010.  A transcript of each of the hearings has been associated with the claims file. 

The issues of entitlement to service connection for traumatic brain injury (TBI) residuals, a sleep disorder, to include sleep apnea as secondary to service-connected disability and entitlement to an initial evaluation in excess of 10 percent for lumbar strain, an initial evaluation in excess of 10 percent for PTSD with depression, an initial evaluation in excess of 0 percent for C6-7 radiculopathy of the left upper extremity, an initial evaluation in excess of 0 percent for musculocutaneous neuropathy of the right upper extremity, an initial evaluation in excess of 0 percent for radiculopathy of the right lower extremity, and an initial evaluation in excess of 0 percent for radiculopathy of the left lower extremity being remanded are addressed in the Remand portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 6, 2010, prior to the promulgation of a decision in the appeal in regard to entitlement erectile dysfunction, the Board received notification from the Veteran that a withdrawal of the appeal in regard to this issue is requested.  

2.  On October 6, 2010, prior to the promulgation of a decision in the appeal in regard to entitlement to service connection for bilateral hearing loss, the Board received notification from the Veteran that a withdrawal of the appeal in regard to this issue is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in regard to entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the appeal in regard to entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In October 2010, the Veteran withdrew the appeal in regard to entitlement to service connection for erectile dysfunction and bilateral hearing loss, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to the issues of entitlement to service connection for erectile dysfunction and bilateral hearing loss and it is dismissed.  


ORDER

The appeal in regard to service connection for erectile dysfunction is dismissed.  

The appeal in regard to service connection for bilateral hearing loss is dismissed.  


REMAND

The Veteran asserts entitlement to service connection for TBI residuals, and a sleep disorder, to include sleep apnea secondary to service-connected disability.  In addition, he asserts that the degree of impairment due to service-connected PTSD, lumbar spine strain, neuropathy in the right upper extremity, and radiculopathy in the left upper extremity, as well as in the right and left lower extremities.  Having reviewed the evidence the Board finds further development is necessary for a determination in this case.  

In regard to the claims of entitlement to service connection on appeal, the Board notes that a July 2009 service treatment record lists chronic problems to include posttraumatic insomnia, and the 2009 Medical and Physical Evaluation Board reports reflecting PTSD due to severe combat note a history of exposure to blasts, one of which resulted in a mild concussion, and a review of systems was noted to be negative for persistent headache or balance problems.  In addition, in a September 2009 VA Form 21-4138, the Veteran asserted that as a result of combat exposure, to include exposure to improvised explosive device (IED) blasts during service, he has residuals of a TBI, with headaches, and memory loss.  The Board notes that VA treatment records, dated in February 2010, note a mild TBI with brief loss of consciousness, with minimal, if any, sequelae, and headaches and insomnia were noted to be likely related to PTSD.  

The evidence establishes combat and thus, the Veteran's allegations of what happened in service are accepted in this case and there is insufficient for a determination.  Therefore, the Veteran should be afforded a VA examination for an opinion as to whether a sleep disorder, or any residuals of a TBI are etiologically related to service or service-connected disease or injury.  

The Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. 38 C.F.R. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for a chronic disease if manifested to a compensable degree within one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

In addition, the Veteran asserts that the evaluations assigned for the service-connected disabilities on appeal do not reflect the actual degree of impairment and that his symptoms are worse.  In that regard, VA records, dated in February 2010, note thoracic and lumbar pain with at least some muscular/mechanical component, and faulty movement patterns were reported.  In addition, the records note forward and medially rotated shoulders and abducted scapulae with poor control and suboptimal core strength; right anterior shoulder tenderness/trigger points in the mid scapular muscles.  A March 2010 private record reflects lumbar spine flexion to 80 degrees, extension to 20 degrees, and decreased thoracic kyphosis.  In addition, the Veteran testified to having daily symptoms of nightmares, memory loss, and sleep impairment, and constant numbness in extremities.  Transcript at 5-9 (March 2010).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2010), the Court held that a total disability based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Board notes that while the evidence reflects the Veteran is employed, the question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the Veteran testified that since separation he has had to switch jobs three times due to being unable to maintain employment in the previous job due to his service-connected back disability.  Transcript at 5 (October 2010).  Thus, the evidence raises the issue of unemployability. 

In that regard, VA law provides a total rating for compensation where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011). 

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).  

In this case, the Veteran asserts that his symptoms are worse.  Thus, he should be afforded a VA examination to determine the degree of impairment as a result of the service-connected disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any identified residuals of a TBI and a sleep disorder, to include sleep apnea secondary to service-connected disability.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of  whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified residuals of a TBI or a sleep disorder, to include sleep apnea is related to active service, or is proximately due to or been chronically worsened (aggravated) by service-connected PTSD, to include medications taken for service-connected disability, and/or and if aggravated by service-connected disability, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level, to the extent possible. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

2.  Schedule the Veteran for a VA examination to determine the degree of impairment due to service-connected lumbar spine strain, PTSD, C6-7 radiculopathy of the left upper extremity, musculocutaneous neuropathy of the right upper extremity, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner(s) provide an opinion in regard to the degree of impairment due to service-connected PTSD, to include whether it is at least as likely as not that as a result of service-connected disability, the Veteran is precluded from maintaining substantially gainful employment.  If any increase in the degree of impairment in any service-connected disability on appeal is identified during the relevant period, the date of any increase should be reported, to the extent possible.  A complete rationale should accompany all opinions provided.  

3.  In light of the above, the claims should be readjudicated.  The AOJ should review all development for compliance with the directives in this remand and review all opinions obtained for adequacy.  Any further development required in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


